Judgment, Supreme Court, Bronx County (Lawrence H. Bernstein, J.), rendered July 22, 2003, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of eight years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]) providing for the imposition of a DNA databank fee, that fee should not have been imposed.
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Andrias, Saxe, Friedman and Williams, JJ.